Title: To George Washington from Major General Lafayette, 1 September 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            My dear General
            tyver town [R.I.] 1st September 1778
          
          that there has been an action fought where I could have been and where I was not, is a
            thing which will seem as extraordinary to you as it seems so to myself—after a long
            journey and a longer stay from home (I mean from head quarters) the only satisfactory
            day I might have finds me in the middle of a town—there I had been sent, push’d, hurri’d
               by the board of general officers, and principally by generals
            Sullivan and greene, who thaught I would be of a great use to the Common Cause, and to
            whom I foretold the disagreable event which would happen to me—I felt in that occasion
            the impression of that bad star, which some days ago has influenced the french
            undertakings and which I hope will be soon Remov’d—people say to me that I do’nt want an
            action more or less, but if it is not Necessary to my Reputation of a tolerable private
            soldier, so at least it is to my Satisfaction, and pleasure—however I was happy enough
            as to arrive before the second Retreat, but it was not attended with such a trouble and
            danger as it ought to be, had not the ennemy been So Sleepy, and then I was once more
            depriv’d of my fighting expectations.
          by what I have heard from Sensible, and Candid french gentlemen,
            the action does great honor to general sullivan—he Retreated in good order, he oppos’d
            very properly every effort of the ennemy, he never Sent troops but well supported, and
            display’d a great Coolness during the whole day—the evacuation I have Seen extremely
            well perform’d, and my private opinion is that if both events are
            satisfactory to us, they are very schamefull for the british generals and troops—they
            had indeed so fine chances as to cut us to pieces, but they are very good people.
          Now, my dear general, I must give you an account of that journey I have pay’d so
            dear—the Count d’estaing arriv’d the day before in boston—I found him much displeas’d at
            a protest you have heard off, and many other circumstances which I have Reported to
              you—I did what I could in the occasion—but I must
            give the justice to the admiral that it has not disminish’d at all his warm desire of
            Serving America—we waited together on the Council, general heath, general hancok and
            were very satisfied of them—the last one did much distinguish himself by his zeal on the
            occasion—some people in boston were Rather disatisfied—but when they see the behaviour
            of the Council, generals heath and hancok, they I hope will do the Same—I therefore fear
            nothing but delays—the Mâsts are very far off, provisions difficult to be provided—the
            count d’estaing was Ready to Come with his land forces and put himself under general
            Sullivan’s orders tho’ disatisfied with the latter—but our new circumstances will alter
            that design.
          I beg you pardon, once more, my, dear general, for having troubl’d and afflicted you
            with the account of what I had seen after the departure of the french fleet—my
            Confidence in you is such, that I could not feel so warmly upon any point, without
            Communicating it to your excellency—I have now the pleasure to inform you that the
            discontent do’nt appear so much—the french hospital is arriv’d to boston, tho’ under
            difficulties which however I think I have disminish’d good deal  by
            sending a part of my family with them, with orders to some persons, and supplications to
            others to give them all assistance in theyr power—now every thing will be Right,
            provided the count d’estaing is Soon enabl’d to Sail—every exertion I think ought to be
            employ’d for that purpose in all the Several parts of the Continent—Mâsts, bisket,
            water, and provisions are his wants—I long to have again the Command, or at least an
            equal force upon the American Seas.
          by your letters to general Sullivan I aprehend that there is some general Move in the
            british army and that your excellency is going to send us reinforcements—god grant you
            may send so many as with the militia will make a larger army that you might Command them
            yourself—I long my dear general, to be again with you, and the pleasure of Cooperating
            with the french fleet under your immediate orders will be the greatest I may feel—then I
            am sure every thing will be Right—the Count d’estaing (if Rhode island is again to be
            taken what I warmly wish) would be extremely happy to take it in conjunction with
            General Washington, and it would Remove the other inconveniences. I am now intrusted by
            general Sullivan with the care of warren, bristoll, and the eastern schore—it is that I
            am to defend a country with so few troops as are not able to defend more than a single
            point—I ca’nt answer that the ennemy wo’nt go where and do what they please, for I am
            not able to prevent any thing but a part of theyr army, and this yet must not land far
            from me—but I answer that if they come with equal or not much superior forces to these I
            may Collect, I schall flogg them pretty well—so at least I hope—my situation seems to be
            temporary for we expect much to hear soon from your excellency—you know mister touzard a
            gentleman of my family—he met with a terrible accident in the last action—for Running
            before all the others to take a piece of Cannon in the middle of the ennemys with the
            gratest excés of bravery, he was immediately covered with theyr schots, had his horse
            killed, and his Right arm put in pieces—he was happy enough as not to fall in theyr
            hands, and his life is not despaired of. Congress was going to send him a Commission of
            Major.
          give me joy, my dear general, I schall have your picture, and Mister hancok has
            promis’d me a Copy of that he has in boston—he gave one to the Count d’estaing, and I
            never Saw a man so glad of possessing his sweet heart’s picture, as the admiral was to
            Receive yours.
          in expecting with the greatest impatience to hear from Your excellency which will be
            the general plans, and your private motions I have the honor to be with the highest
            Respect, the warmest, and most endless affection dear general Your excellency’s the most
            obedient humble servant
          
            the Marquis de lafayette
          
          
        